Citation Nr: 1215082	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  00-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran has verified active service from January 1998 to April 1998.  The DD 214 of record reflecting this service also indicates that the Veteran served an additional 2 months and 24 days of inactive service with the U.S. Army Reserves.  Other evidence of record indicates that the Veteran served additional periods of inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico rating decision, which denied the claim on appeal.

The Board remanded the issue for additional development in January 2004, January 2008, and June 2011.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current diagnosis of hypertension that is etiologically related to a disease, injury, or event in service or service-connected disability.


CONCLUSION OF LAW

The Veteran's current hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service or service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2004 and September 2006 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran demonstrated actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  While the Board acknowledges that the Veteran was not provided notification as to the basis for establishing entitlement to service connection on a secondary basis, the Veteran has not raised such a claim and the only medical opinions of record specifically rejects any connection between the Veteran's service-connected low back or psychiatric disabilities and his hypertension.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file, including treatment records from his service in the Army Reserves.  VA treatment records also are of record, as are records from the Social Security Administration (SSA).  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was afforded a VA examination in October 2006, where the Veteran was diagnosed with hypertension.  In addition, the Board remanded the Veteran's claim in January 2008 and June 2011, in relevant part, to obtain opinions as to the etiology of the Veteran's hypertension.  The resulting September 2008 addendum opinion indicated that the hypertension was not etiologically related to the Veteran's service-connected low back disability, but that there was evidence in the service treatment records of a diagnosis of and treatment for high blood pressure.  A November 2008 addendum opinion from the same examiner, by contrast, noted review of the claims file and discussed the absence of evidence of arterial hypertension during the Veteran's active service and, therefore, concluded that arterial hypertension was not related to active military service.  Finally, an August 2011 addendum opinion noted that review of the medical literature indicated that there was no pathophysiological relationship between major depression and arterial hypertension.  As such, it was the examiner's opinion that the Veteran's arterial hypertension was not caused or aggravated by his major depressive disorder.  As the examiner's report and addenda were based on review of the Veteran's service treatment records and claims file, interview of the Veteran, and physical examination, and provided a sufficient rationale for their conclusions, the Board finds the October 2006 examination report and September 2008, November 2008, and August 2011 addenda to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the April 2004 and September 2006 notice letters; the confirmation of the Veteran's periods of active and inactive duty periods; the association of records from SSA with the claims file; the October 2006 examination report and September 2008, November 2008, and August 2011 addenda; and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2004, January 2008, and June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include hypertension, generally may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, however, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor does the presumption of sound condition at entrance into service or presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 45.

In this case, the Veteran's sole period of active service was ACDUTRA from January 1998 to April 1998.  The Board notes certain inconsistencies in the record that suggest the possibility that the Veteran was on ACDUTRA on October 15, 1998; however, the DD 214 and other official records do not support this proposition.  As such, the Board concludes that the Veteran's October 15, 1998 service was a period of INACDUTRA.  The Veteran also had additional periods of INACDUTRA but, as discussed above, service connection may be granted only for injuries incurred on INACDUTRA.  As hypertension is not an injury, service connection for hypertension cannot be granted based on incurrence or aggravation during these periods of service.  

Thus, as in the case here, when a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  In this case, however, veteran status has been established pursuant to his multiple other service-connected disabilities.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  In this case, the Veteran has not argued that his hypertension preexisted his period of active service and, as will be discussed, there is no evidence of a diagnosis of hypertension prior to his period of active service.

In addition, the claim file does not include a physical examination report at the onset of the Veteran's ACDUTRA period when he claims to have incurred hypertension.  Thus, the presumption of soundness and presumption of aggravation are not for application in this situation where the claimed disease onset began during ACUTRA and the evidence does not indicate that a medical examination was made at the start of the relevant period of ACDUTRA.  Therefore, the Board will consider the claim on a direct and secondary basis.

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran alleges that he was diagnosed with hypertension during medical examination at some unidentified point in 1998.  The claims file, however, does not indicate a diagnosis of hypertension prior to August 2000, or more than 2 years after the Veteran's active service, at which time the Veteran's observed blood pressure was 140/100.  Prior to that time, his records included diagnoses only of a low back disability and associated symptomatology, as well as a March 1997 examination report noting a blood pressure reading of 140/90.  There is no documentation of record that the Veteran received medical treatment during his period of ACDUTRA from January to April 1998.  Significantly, the Veteran's low back injury, for which he subsequently was granted entitlement to service connection, occurred during a period of INACDUTRA in October 1998, from which point medical documentation substantially increases.

After diagnoses of hypertension in August and September 2000, however, an October 2000 record diagnosed high blood pressure, based on readings of 130/100.  Subsequent blood pressure readings showed intermittent diastolic readings over 100 mm Hg, but notations of high blood pressure and not hypertension.  By January 2002, the treatment records again listed the diagnosis as hypertension.

The Veteran was afforded a VA examination in October 2006.  The examiner discussed the medical records, including evidence that the Veteran had been under treatment for high blood pressure from August 2001.  At that time, the Veteran reported that hypertension had been discovered in 1998 on a routine medical examination.  The Veteran reported symptoms of weakness and fatigue.  Blood pressure was observed as 144/96, 154/102, and 153/104.  Based on the foregoing, the examiner diagnosed arterial hypertension.

A September 2008 addendum opinion noted review of the claims file and concluded that the Veteran's arterial hypertension was not etiologically related to his history of a low back condition, but that there was evidence in the service treatment records of diagnosis of and treatment for high blood pressure.  In a November 2008 addendum opinion, however, the examiner clarified that the claims file showed no evidence of arterial hypertension during the period of active service from January 1998 to April 1998 or on October 15, 1998.  As such, the examiner concluded that the Veteran's arterial hypertension was not related to active military service.  An August 2011 addendum opinion noted review of the medical literature that showed no pathophysiological relationship between major depression and arterial hypertension.  Therefore, the examiner concluded that the Veteran's arterial hypertension was not caused or aggravated by his major depressive disorder.

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against finding that the Veteran's current hypertension was incurred in or aggravated by his active service or a service-connected disability.  As noted, the claims file does not indicate a diagnosis of hypertension during active service.  Records do refer to elevated blood pressure prior to his period of active service; however, no competent evidence indicates the onset of hypertension prior to or in service.  

In reaching that conclusion, the Board finds the October 2006 VA examination report and September 2008, October 2008, and August 2011 addenda of significant probative value.  The examining physician considered the Veteran's representations, the claims file, and conducted a physical examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examining physician considered the Veteran's reports that he was diagnosed with hypertension in 1998.  The examiner concluded, however, that based on the medical evidence that showed no evidence of arterial hypertension during the Veteran's active service in 1998 that his hypertension was not related to active service.  Moreover, based on the absence of medical or treatise evidence showing a link between the Veteran's service-connected low back and psychiatric disabilities that they were not etiologically related to his hypertension.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Given the overall text of the VA examiner's opinion, including the pre-service, in-service and post-service history discussed in the record and the rationale provided, the Board concludes the term "related" encompasses both "caused by" and "aggravated by."  As such, the VA examiner did discuss and conclude that the Veteran's current hypertension was not likely caused or aggravated by his military service or service-connected disabilities.

The Board also has considered the Veteran's assertions that he was diagnosed with hypertension in 1998.  Initially, the Board notes that the Veteran is competent to report a contemporaneous diagnosis made by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds the Veteran's statement problematic for several reasons.  First, the Veteran has not indicated a specific month during which the claimed diagnosis of hypertension was made and, as discussed, the diagnosis would necessarily have to have been during the Veteran's period of active service from January to April 1998.  The Veteran has not made such a claim and there is no medical evidence to support such a timeframe for the diagnosis in the records.  Even more significantly, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011), specifically indicates that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The Veteran has not reported the basis for the diagnosis.  As such, the Board finds the Veteran's contentions of limited probative value.

In addition, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this instance, the Veteran is competent to report having been evaluated for elevated blood pressure readings in 1998 and feeling weak and fatigued.  However, as a lay person, he has not been shown to be capable of making medical conclusions, especially as to actually diagnosing hypertension or linking any current diagnosis of hypertension to any elevated readings during active service or otherwise.  Furthermore, the Board finds any assertions by the Veteran that hypertension was actually diagnosed during active service to be very problematic for the reasons set forth in detail above.  Thus, the Board assigns significantly less probative weight to the Veteran's own lay statements than it does to the conclusions of the October 2006 VA examining physician, who considered the Veteran's statements and the medical record before concluding that the Veteran's hypertension was not caused or aggravated by active service or his service-connected disabilities.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, the Veteran does not have a documented in-service diagnosis of hypertension and the most probative and credible evidence of record shows that the current hypertension is less likely than not incurred in or aggravated by his military service or service-connected disabilities.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


